t c memo united_states tax_court roger l and geraldine williams petitioners v commissioner of internal revenue respondent docket no filed date roger l and geraldine williams pro_se gregory m hahn for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in continued respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure after concessions by respondent the issues for decision which essentially involve substantiation are as follows whether petitioners are entitled to a deduction for automobile expense in excess of the amount allowed by respondent whether petitioners are entitled to a deduction for insurance expense in excess of the amount allowed by respondent whether petitioners are entitled to a deduction for legal expense in the amount of dollar_figure whether petitioners are entitled to a deduction for the lease of an automobile in the amount of dollar_figure whether petitioners are entitled to a deduction for rent on business property in excess of the amount allowed by respondent whether petitioners are entitled to a deduction for repairs and maintenance in the amount of dollar_figure and whether petitioners are entitled to a deduction for supplies in excess of the amount allowed by respondent the amount of petitioners' liability for self-employment_tax and the amount of the deduction under sec_164 to which petitioners are entitled are mechanical matters the resolution continued issue and all rule references are to the tax_court rules_of_practice and procedure of which will depend upon our disposition of the issues enumerated above findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in seattle washington at the time that their petition was filed with the court petitioner roger l williams petitioner began operating a shoeshine business in at the holiday inn in renton washington some time thereafter but prior to the year in issue petitioner moved his shoeshine business to the red lion hotel red lion in seatac washington the shoeshine stand at the red lion had two chairs and was owned and maintained by the red lion petitioner paid the red lion dollar_figure per week for use of the stand petitioner paid the rental in cash and the red lion issued a receipt for the amount_paid petitioner gave the receipts to his wife who kept the records of his expenses on or about date petitioner began operating a second shoeshine stand at the south satellite of the seattle- tacoma international airport seatac airport seatac airport is located no more than a half-mile from the red lion petitioner operated his shoeshine business at seatac airport pursuant to a month-to-month lease port lease with the port of seattle port in contrast to red lion the port did not provide petitioner with a shoeshine stand petitioner's lease with the port which was in effect from date through the end of that year required him to pay rent of dollar_figure per month in addition petitioner paid a dollar_figure security deposit to the port upon commencement of the lease the lease provided that petitioner's security deposit would be returned to him upon termination of the lease if all of the terms and conditions thereof were honored the port lease required petitioner to obtain liability insurance in the minimum amount of dollar_figure million petitioner obtained the insurance from state farm fire and casualty co state farm petitioner determined his own work schedule typically petitioner worked from a m to p m on weekdays in addition petitioner often worked a few hours on saturdays petitioner allocated his time between the red lion and seatac airport according to the amount of business at each location on occasion petitioner was called upon by the red lion to perform shoeshine services for special guests during his leisure time seatac is located south of petitioner's home in seattle in petitioner used an automobile to commute to and from work and to purchase supplies petitioner occasionally used the automobile for transportation between the red lion and seatac airport generally however petitioner walked from one shoeshine stand to the other petitioner furnished his own supplies at both the red lion and seatac airport petitioner obtained most of his supplies from macpherson leather co macpherson leather which was located in seattle on occasion petitioner purchased supplies from stores such as k-mart and safeway petitioner did not maintain complete records of all of the supplies that he purchased petitioner did however maintain some records of the supplies that he purchased from macpherson leather petitioner paid business_expenses both in cash and by check petitioner's rent under the port lease was paid_by check so we have a record of what we pay to the port of the eight receipts for supplies from macpherson leather that are included in the trial record three definitively disclose payment by check in the amounts of dollar_figure dollar_figure and dollar_figure during an individual by the name of willie hughes mr hughes performed various services for petitioner these services included accounting and tax preparation services mr hughes also assisted petitioner in obtaining the port lease petitioner paid mr hughes for these services on his schedule c for petitioner claimed a net_loss in the amount of dollar_figure in this regard petitioner reported gross_receipts in the amount of dollar_figure and claimed expenses in the amount of dollar_figure in the notice_of_deficiency respondent disallowed the following expenses claimed by petitioner on his schedule c return car truck dollar_figure insurance legal services big_number rent vehicles big_number rent business big_number repairs maint big_number supplies big_number taxes licenses big_number other error on return total big_number allowed dollar_figure -- -- big_number -- big_number -- big_number disallowed dollar_figure big_number big_number big_number big_number big_number -- -- big_number prior to trial petitioner provided documentation for some of the disallowed deductions based on such documentation respondent allowed additional deductions for business rent in the amount of dollar_figure and supplies in the amount of dollar_figure accordingly the following amounts remain in issue car truck insurance legal services rent vehicles rent business repairs maint supplies taxes licenses other error on return total return dollar_figure big_number big_number big_number big_number big_number big_number big_number allowed dollar_figure -- -- big_number -- big_number -- big_number disallowed dollar_figure big_number big_number big_number big_number big_number -- -- big_number general legal principles opinion we begin by noting that as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir see also sec_6001 and sec_1_6001-1 e income_tax regs requiring taxpayers to maintain sufficient records to permit verification of deductible expenses automobile-related expenses petitioners claimed deductions for car truck in the amount of dollar_figure and for rent vehicles in the amount of dollar_figure respondent allowed dollar_figure of the deduction claimed for car truck and disallowed the balance of that deduction respondent disallowed the deduction claimed for rent vehicles in its entirety petitioner contends that he used an automobile to commute to and from work to travel between the red lion and seatac airport and to purchase supplies in this regard petitioner contends that the deduction claimed for car truck represents the cost of operating the automobile and that the deduction claimed for rent vehicles represents the cost of leasing the automobile sec_162 authorizes deductions for ordinary and necessary expenses paid during the taxable_year in carrying_on_a_trade_or_business however sec_262 generally precludes deductions for personal expenses thus expenses_incurred by a taxpayer in commuting between his or her home and place of business are personal and nondeductible 326_us_465 sec_1_162-2 sec_1 b income_tax regs moreover sec_274 provides that no deduction is allowable with respect to listed_property as defined in sec_280f unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder included in the definition of listed_property in sec_280f is any passenger_automobile sec_280f in order to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show a the amount of the expense or use b the time and place of the expenditure or use of the listed_property and c the business_purpose for the expenditure or use sec_1_274-5t temporary income_tax regs fed reg date in contrast expenses_incurred in traveling between two places of business are deductible 32_tc_947 affd per curiam 283_f2d_865 5th cir in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary a log or a similar record and documentary_evidence that in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date to be adequate a record must generally be written each element of an expenditure or use that must be substantiated should be recorded at or near the time of that expenditure or use sec_1_274-5t temporary income_tax regs fed reg date according to sec_1_274-5t temporary income_tax regs fed reg date the corroborative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence thus under sec_274 no deduction may be allowed for expenses_incurred for use of a passenger_automobile on the basis of any approximation or the unsupported testimony of the taxpayer e g golden v commissioner tcmemo_1993_602 at trial petitioner testified that he used an automobile principally to commute to and from work however as we have already observed commuting expenses are personal and nondeductible sec_262 commissioner v flowers u s pincite sec_1_162-2 sec_1_262-1 income_tax regs in contrast to commuting automobile expenses_incurred by petitioner in obtaining supplies may be deductible however those expenses would not be deductible if petitioner merely obtained supplies while commuting to work see 57_tc_427 affd per curiam 465_f2d_1399 2d cir affd without published opinion 467_f2d_943 2d cir assuming that petitioner obtained supplies independent of his morning or afternoon commute then in order to be entitled to any deduction petitioner would have to meet the strict substantiation requirements of sec_274 at trial petitioners did not introduce any records pertaining to automobile-related expenses much less the type of records necessary to substantiate the claimed deductions see sec_274 rather petitioners presented only unsupported testimony as evidence of the claimed deductions further petitioners did not introduce documentation demonstrating that an automobile was leased or that payments were made on such a lease see 6_tc_1158 affd 162_f2d_513 10th cir this deficiency in the record for which petitioners must accept responsibility precludes an allowance for any automobile-related expense in excess of the amount allowed by respondent the dollar_figure of the car truck deduction allowed by respondent represents business miles at the standard rate of dollar_figure per mile for trips made to purchase supplies in view of the foregoing respondent's determinations regarding the deductions claimed for car truck and rent vehicles are sustained insurance petitioners claimed a deduction for insurance in the amount of dollar_figure petitioners contend that this deduction represents two premiums_paid to state farm for policies required by the port lease in this regard petitioners claim that a premium of dollar_figure was paid for a dollar_figure million liability policy and another premium of dollar_figure was paid for a dollar_figure million bond respondent allowed a deduction for the dollar_figure premium paid for the liability policy but disallowed the balance of the deduction for lack of substantiation in deciding whether a taxpayer has satisfied his or her burden of substantiating a deduction we are not required to accept the taxpayer's self-serving undocumented testimony 338_f2d_602 9th cir affg 41_tc_593 99_tc_202 87_tc_74 hradesky v commissioner t c pincite petitioners presented no evidence at trial that the port lease required a dollar_figure million bond in addition to liability coverage in the amount of dollar_figure million the copy of the lease introduced into evidence contains no requirement for such a bond moreover the lease recites that it is a complete contract of agreement between the parties thus if petitioner were required to post a dollar_figure bond by the port lease such a requirement would have been included in the lease in addition petitioners claimed at trial that the dollar_figure million bond was obtained from state farm inasmuch as petitioners were able to produce a copy of the liability policy obtained from state farm we fail to understand why petitioners were unable to produce a copy of the alleged bond if it existed from state farm see wichita terminal elevator co v commissioner supra finally petitioners failed to produce documentary_evidence of payment for the premium for the alleged bond in view of the foregoing respondent's determination regarding the deduction for insurance is sustained legal services petitioners claimed a deduction for legal services in the amount of dollar_figure petitioners contend that this deduction represents amounts paid in cash to mr hughes for his services respondent disallowed the deduction in its entirety for lack of substantiation as a general_rule in the case of expenses that are not subject_to the substantiation requirements of sec_274 if the record provides sufficient evidence that a taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir in making such an estimate however the court may bear heavily against the taxpayer whose inexactitude is of his or her own making id petitioners claim that in mr hughes provided petitioner with a business proposal that petitioner used to obtain the port lease petitioners also claim that mr hughes provided them with various accounting and certification services in return for these services petitioners claim that they paid mr hughes dollar_figure in cash at trial petitioners were unable to recall when they paid mr hughes or whether they paid him in installments moreover petitioners introduced no copy of any invoice s from mr hughes for the services that he performed in petitioners testified that they had a fire in our home in the last or years that did a substantial amount of damage in our basement so some of the stuff got lost mr hughes appeared at trial and corroborated petitioners' testimony however mr hughes was unable to produce any records detailing the services that he provided mr hughes testified petitioners did not present any evidence such as an insurance claim or a fire department report to substantiate this allegation that although such records existed at one time they were lost when he moved his office based on our opportunity to observe mr hughes at trial we are unable to accept his testimony uncritically nevertheless and despite what appears to us to be a convenient lack of records we are satisfied that petitioners incurred some deductible expense for mr hughes' services in thus bearing heavily against petitioners whose inexactitude is of their own making we hold that petitioners are entitled to deduct dollar_figure in legal services in cohan v commissioner supra pincite accordingly respondent's determination on this issue is partially sustained rent petitioner claimed a deduction for rent business in the amount of dollar_figure petitioners contend that this amount represents the sum of rent paid to seatac airport under the port lease and amounts paid to red lion for_the_use_of its shoeshine stand in the notice_of_deficiency respondent allowed dollar_figure of the claimed deduction and disallowed the balance for lack of substantiation however at trial respondent conceded that petitioners are entitled to deduct an additional dollar_figure the sum of these two amounts dollar_figure represents the following rent for months in the monthly amount of dollar_figure paid to the port ie dollar_figure rent in the amount of dollar_figure paid to the port for the month of date and rent for weeks in the weekly amount of dollar_figure paid to red lion ie dollar_figure petitioners presented limited records to substantiate the claimed deduction nevertheless insofar as the port lease is concerned the record establishes that petitioners are entitled to deduct rent for the 7-½ month period that the lease was in effect during ie on or about may through date in contrast respondent has allowed a rent deduction for the period june through date accordingly we hold that petitioners are entitled to deduct an additional dollar_figure for the first one-half month of the lease_term petitioners contend that the dollar_figure security deposit paid to the port upon execution of the lease in is deductible in that year we disagree a security deposit is not deductible if at all until the year actually forfeited accordingly the dollar_figure security deposit is not deductible in because it was not forfeited in that year but remained refundable upon termination of the lease insofar as the red lion is concerned petitioners presented only weekly receipts however petitioners presented at least one receipt for each month of except november and december respondent accepted petitioner's statement that the port rebated a portion of petitioner's rent for the month of date respondent allowed the latter amount based on the weekly rent receipts from the red lion that petitioners produced by way of explanation petitioner testified that some of his records were destroyed in a fire although no explanation was given why some rent receipts escaped the alleged fire while others did not we ascribe some weight to petitioner's testimony that he worked at red lion throughout the year based on the record as a whole we hold that petitioners are entitled to deduct rent paid to the red lion in the total amount of dollar_figure ie weeks times dollar_figure per week cohan v commissioner supra repairs and maintenance petitioners claimed a deduction for repairs maintenance in the amount of dollar_figure in the notice_of_deficiency respondent disallowed the deduction in its entirety for lack of substantiation according to petitioners the deduction in question represents the cost of repairing an existing shoeshine stand and then building a new shoeshine stand in this regard petitioner testified that repairs to his shoeshine stand were necessitated by the port lease however according to petitioner the port was not satisfied with the aesthetic appearance of the stand so to bring me up to standards they got me together with an architect to build one out of formica and stuff basically see supra note at trial petitioners introduced three checks payable to cash totaling dollar_figure to support the claimed deduction two checks are dated date and one check is dated date petitioners contend that these checks are sufficient to substantiate the claimed deduction we disagree a check made payable to cash does not in and of itself prove payment of a deductible expense and other than their own self-serving testimony petitioners offered no evidence in support of the claimed deduction see wood v commissioner f 2d pincite niedringhaus v commissioner t c pincite tokarski v commissioner t c pincite hradesky v commissioner t c pincite thus petitioners did not present a single invoice for either materials or services related to the alleged repair of the existing shoeshine stand or the construction of the new stand although petitioners claim that their records were destroyed by fire petitioners failed to explain why the alleged suppliers or service providers such as the architect were unable to testify on petitioners' behalf or why the records of the alleged suppliers or service providers were unavailable according to petitioners the dollar_figure difference between the amount deducted dollar_figure and the sum of the three checks dollar_figure represents the cost of transporting the new shoeshine stand to seatac airport see supra note moreover the checks that petitioners introduced at trial were dated in february and march well before the port lease was executed we are not convinced that petitioners would have incurred expenses of dollar_figure before entering into the port lease in addition the record demonstrates that petitioners wrote checks for business_expenses unrelated to the deduction for repairs and maintenance particularly when they wanted to have a record of what they had paid that being the case petitioners did not adequately explain why they dealt exclusively in cash regarding the deduction in issue especially in view of its magnitude finally the port lease is silent regarding the aesthetic requirements for a shoeshine stand or the port's right to impose its aesthetic sensibilities on petitioners in any event petitioners failed to call any representative of the port to testify regarding the need for the construction of a new shoeshine stand or the repair of any existing stand in view of the foregoing we hold that petitioners failed to carry their burden_of_proof while under other circumstances we might be inclined to estimate a reasonable allowance see 39_f2d_540 2d cir here however there is no basis upon which an estimate may be made see 85_tc_731 any allowance would amount to unguided largess see 245_f2d_559 5th cir dollar_figure accordingly we sustain respondent's determination on this issue supplies petitioners claimed a deduction for supplies in the amount of dollar_figure in the notice_of_deficiency respondent allowed dollar_figure of the claimed deduction and disallowed the balance for lack of substantiation however at trial respondent conceded that petitioners are entitled to deduct an additional dollar_figure at trial petitioners presented limited records related to the claimed deduction petitioners did produce several invoices from macpherson leather bearing dates throughout the year as well as a canceled check that together total dollar_figure which respondent allowed petitioners allege that additional records substantiating the claimed deduction were destroyed in a firedollar_figure again however no explanation was provided why some of these records escaped destruction while others did not nevertheless we are satisfied that petitioners did in fact incur additional expense for supplies based on the record as a whole we hold that petitioners are entitled to deduct dollar_figure for supplies in addition to the amount allowed by respondent cohan v commissioner supra in addition any amount spent to acquire a new stand might be a capital_expenditure and for that reason not a current_expense sec_263 sec_167 sec_168 sec_179 see supra note conclusion to reflect our disposition of the disputed issues as well as respondent's concessions decision will be entered under rule
